Citation Nr: 0522119	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-08 330A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

2.  Entitlement to service connection for a tumor of the 
cervical spine.

3.  Entitlement to service connection for a back disorder.

(The issue of entitlement to a waiver of overpayment of 
pension benefits will be the subject of a separate appellate 
decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from May 
1990 to December 1991, and served in Southwest Asia from 
September 1990 to March 1991.  He also has service in the 
Army Reserve.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama.  The RO determined that 
no new and material evidence was submitted to reopen a claim 
of service connection for a back condition, denied service 
connection for muscle and joint pain claimed due to 
undiagnosed illness, and denied service connection for a 
cervical spine tumor.  In that decision, the RO also denied 
claims of service connection for posttraumatic stress 
disorder (PTSD) and for headaches, which have since been 
granted.

In August 1999, the veteran and his spouse testified before 
the undersigned Veterans Law Judge.  In July 2003, the 
veteran and his spouse testified before an RO hearing 
officer.  

In May 1999, the RO denied a claim for benefits under 
38 U.S.C.A. § 1151.  The veteran submitted a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC).  It does not appear that the veteran submitted a VA 
Form 9, Substantive Appeal, or other document containing the 
necessary information.  Thus, the Board does not have 
jurisdiction over that claim.  

In a May 2000 decision, the Board reopened the claim of 
service connection for a back disorder.  The Board then 
remanded that issue along with two others, and requested that 
the RO obtain clarification of possible additional claims.  
In July 2000, the veteran requested service connection for 
skin rash, chronic fatigue syndrome, for memory trouble, for 
sleep trouble, for mycoplasm, and for sinusitis.  It does not 
appear that the RO has addressed these claims.  They are 
therefore referred for appropriate action.  In a March 2004 
decision the RO increased a 30 percent rating in effect for 
post-traumatic stress disorder to 100 percent.

The veteran was scheduled for a hearing at the Board in 
Washington D. C. in April 2005.  In February 2005 he notified 
the Board that he withdrew his request for ant type of 
hearing.

The issues of entitlement to service connection for a tumor 
of the cervical spine muscle and joint pain due to an 
undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disorders, diagnosed as lumbosacral 
strain and intervertebral disc space narrowing of the L5-S1, 
are of service origin.  


CONCLUSIONS OF LAW

The veteran's low back disorders, diagnosed as chronic 
lumbosacral strain and disc narrowing at the L5-S1, were 
incurred in active service.  38 U.S.C.A. §§ 1110, (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced VA's duty to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA requires that 
VA inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, the veteran was provided several rating decisions, 
an SOC, supplemental statements of the case (SSOCs), and a 
VCAA notice letter in February 2004.  Because the decision 
below is fully favorable to the veteran, the Board deems that 
VA has satisfied both its duty to notify and to assist the 
veteran.  Thus, adjudication of this appeal poses no risk of 
unfair prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection for a Low Back Disorder

Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in March 1990.  At that 
time, he completed a Standard Form 93, Report of Medical 
History, on which he checked "no" to history of swollen or 
painful joints, and "no" to history of back pain.  A 
Standard Form 88, Report of Medical Examination, dated in 
March 1990 reflects that a medical doctor found no relevant 
abnormality.

On a Standard Form 93, Report of Medical History, apparently 
completed in March 1991, the veteran checked "yes" to 
having swollen or painful joints.  Next to this checkmark, he 
wrote "back pain."  He also checked "yes" to having back 
pain and near that checkmark he wrote "Rx Motrin in Saudi".  
Elsewhere on the form, he circled "muscle aching".  A 
doctor noted that Motrin(r) had been prescribed for back pain.  
A Standard Form 88, Report of Medical Examination, apparently 
dated in October 1991 reflects no relevant abnormality. 

An SMR dated in November 1991 reflects the veteran was 
treated for complaint of back pain that had been present for 
two weeks.  The treatment report notes that no improvement 
had been shown during the recent two weeks and that a right 
chest muscle sporadically contracted.  An examiner also noted 
that the veteran showed distress at the upper back between 
the shoulder blades and that he was unable to touch his toes 
due to back pain.  The back appeared to slope to the right 
side.  Palpation between the shoulder blades elicited 
tenderness but no spasm.  The diagnosis was possible muscle 
strain.

The veteran received treatment at a VA facility from 1992 to 
1996 for several problems.  During 1996 he reported back 
pain.

The veteran was treated at private facilities during 1996 for 
several problems, including low back pain.  He was treated at 
an emergency room in September 1996.  At that time he gave a 
history of back pain since " Desert Storm." An X-ray report 
notes that the lumbar spine was normal.  

A VA general medical compensation examination was conducted 
in May 1997.  At that time report, the veteran complained of 
neck and lower back pain.  He reportedly first noticed low 
back pain in the desert in 1990.  Currently, he had daily 
back pain.  The pain did not radiate and he could jog.  Neck 
pain had begun within the recent two years.  Muscle spasm of 
the low back was also reported.  On examination, the lumbar 
spine was normal with slight discomfort in backward extension 
and some muscle tenseness.  X-rays were normal.  The 
diagnosis was lumbosacral strain and cervical strain.  

A May 1997 VA neurological compensation examination report 
does not mention the back.  

A May 1997 VA mental disorders compensation examination 
report mentions that the veteran thought that his back 
problem started in Desert Storm when maneuvering his M-60 
machine gun equipment.  He reported that his private doctors 
gave him steroids and muscle relaxers but his VA doctors 
thought the problem was in his head.  His sleep had been fair 
because of back pain.  He reported that he felt extremely 
depressed because of his back pain.  The psychiatrist offered 
an Axis III diagnosis of chronic back pain.  

In August 1997, the veteran offered additional details 
surrounding his claimed back injury.  He reported that upon 
arrival in the desert, he trained rigorously by running with 
a rucksack and an M-60, dropping to the ground every few 
seconds, crawling, then running, dropping, and crawling again 
in repeated successions.  After increased back pain one 
evening, he reported to a medic, who gave him Motrin(r) for 
muscle strain.  His back pain continued after returning to 
Fort Stewart and the medics continued to dispense Motrin(r).  
He also reported back pain treatment at the Montgomery VA 
Medical Center.  

In August 1997, the veteran submitted private medical reports 
from Calloway Community Clinic that reflect complaint of back 
pain in 1996.  Generalized lumbosacral tenderness was noted 
by an examiner.  

In August 1997 and subsequently, the veteran submitted lay 
witness statements to the effect that he had complained of 
back pain at various times since active service.  

A February 1998 private magnetic resonance imaging (MRI) 
report reflects that the lumbar spine was normal.

In April 1998 the veteran was hospitalized for pain along the 
right upper extremity and neck for approximately six to seven 
months.  The diagnosis was hemangioblastoma of the second 
cervical vertebra.  He underwent a laminectomy for excision 
of the hemangioblastoma.  The discharge diagnoses were 
hemangioblastoma of the second cervical vertebra 
postoperative right hemiplegia.  

VA hospitalized the veteran in May 1998 for paralysis 
following an April 1998 neck tumor removal.  The report notes 
that the back was not tender.  

According to a March 1999 VA neuropsychology examination 
report, a diagnosis of mechanical low back pain with periodic 
exacerbations was given.  Also noted was a related history of 
sacral dysfunction for which a non-steroidal anti-
inflammatory was recommended.  

In May 1999, the RO received VA outpatient treatment reports 
that reflect complaints of back pain at various times in the 
1990s.  

In August 1999, the veteran and his spouse testified before 
the undersigned Veterans Law Judge.  The veteran testified 
that he was treated approximately 15 times while on active 
duty for back-related complaints.  He added that the Army 
placed him on a physical profile due to back complaints.  The 
veteran also testified that a private physician at Providence 
Hospital treated him on one occasion within 6 or 7 months of 
his service separation.  The veteran's spouse testified that 
he first complained about his back about six months after 
returning from the war.  

At the hearing, the veteran submitted a service dental record 
dated in December 1990 that mentions that back problems were 
being treated.  A May 1991 DD Form 689, Individual Sick Slip, 
shows treatment for back pain with possible HNP (herniated 
nucleus pulposis) and a profile for running at his own pace.  
An August 1991 report notes that the physical profile 
continued.  

In 2000, the RO received private medical reports from Flowers 
Hospital and from Providence Hospital as well as VA 
outpatient treatment reports from Augusta VA Medical Center.  
These reports reflect complaints of back pain at various 
times since 1991.  

The veteran underwent a VA orthopedic compensation 
examination in July 2001.  The examiner reviewed the claims 
files and noted a complaint of chronic back pain since 1991.  
The examiner recorded range of motion of the lumbar spine in 
all planes.  The diagnosis was chronic low back pain with 
minimal to moderate functional impairment due to pain.  

In July 2003, the veteran testified before an RO hearing 
officer that his claim of service connection for a back 
condition meant the lower back on the right side, which hurt 
all the time.  He testified that the pain began during Desert 
Storm when he was carrying an M-60.  

The veteran underwent a VA examination in September 2003.  
The physician  reviewed the claims files.  The veteran 
complained of constant low back pain.  The left side of the 
low back was numb due to Brown-Sequard's syndrome.  The right 
side of the body was painful at the neck, shoulder, low back, 
knee, and ankle.  The osteopath noted right-sided back muscle 
atrophy.  The lumbar spine showed asymmetry of posture.  
Range of motion was measured.  X-rays of the lumbar spine 
showed minimally narrowed L5-S1 intervertebral space.  The 
diagnosis was lumbosacral spine with current X-ray findings 
of intervertebral disc space narrowing at L5-S1 with mild 
functional loss of range of motion due to pain.  The 
osteopath felt that the service injury was unlikely to have 
caused the current diagnosis.  A medical doctor's addendum 
opinion addressed the etiology of a hemangioblastoma.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses its 
credibility and weight.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In this case, in-service complaints of low back pain and 
muscle strain are medically documented by the service medical 
records.  Additionally, from 1996 to the present the veteran 
has continued to be evaluated for low back pain which begin 
on active duty.  The veteran has provided competent, credible 
testimony that his low back pain has persisted since active 
service.  Other witnesses support the veteran's continuity of 
symptomatology.  The Board notes that lay statements are 
considered to be competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).    

Furthermore in May 1997a VA examiner diagnosed the low back 
complaints as lumbosacral strain.  Again in July 2001, a VA 
examiner confirmed the presence of chronic low back pain.   
In September 2003, a VA examiner found a minimally narrowed 
L5-S1 intervertebral space which was not likely to be related 
to the reported inservice injury.  

However, the examiner did not comment on any relationship 
between the disc narrowing and the 12 year history of chronic 
low back pain diagnosed as lumbosacral strain in 1997.  The 
Board finds that the evidence is equipoise and the benefit of 
the doubt is in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that the 
veteran's low back disorders, diagnosed as lumbosacral strain 
and intervertebral disc space narrowing of the L5-S1, are of 
service origin.  


ORDER

Entitlement to service connection for low back disorders is 
granted.


REMAND

Concerning entitlement to service connection for a tumor of 
the cervical spine, a diagnosis of hemangioblastoma of C1-2 
has been given.  In September 2003 a VA physician, a doctor 
of osteopathy, was asked to render an opinion concerning the 
etiology of the hemangioblastoma.  The examiner indicated 
that such an opinion was beyond his expertise.  Based on a 
review of the literature, the examiner indicated he was 
unable to find a relationship between the hemangioblastoma 
and exposure to toxic gases.  The representative has 
indicated that the examination is inadequate and requests a 
review by an appropriate specialist.  The Board concurs.  

Concerning the claim for a chronic disability manifested by 
muscle and joint pain,
following the September 2003 VA examination, the examiner 
opined that right sided muscle and joint pains at the ankle, 
knees, and shoulders, were as likely as not related to the 
degenerative changes and the right sided weakness.  This 
standard of proof is 50 percent or greater chance.  As such 
clarification of this opinion is needed.

Accordingly, this case is remanded for the following actions:

1.  The RO should forward the claims file 
to a VA oncologist for review to 
determine the nature and etiology of the 
hemangioblastoma of C2.  Thereafter, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not (50 percent or greater chance) that 
the hemangioblastoma had its onset in 
service or within a year of discharge 
from active service or is related to the 
toxins to which the veteran was 
reportedly exposed while serving in the 
Persian Gulf.  The examiner is requested 
to indicate the growth rate of the tumor 
as it relates to its inception and the 
initial manifestations of associated 
symptoms.  If a current examination is 
desired it should be accomplished.  A 
complete rational for any opinion 
expressed should be included in the 
report.

2.  The claims file should be forwarded 
to the VA examiner who conducted the 
September 2003 VA examination of the 
muscles and joints for an addendum (if 
unavailable to another appropriate 
specialist).  It is requested that the 
examiner again review the claims folder 
an in an addendum render an opinion as to 
whether it is as likely as not (50 
percent or greater chance) that the right 
sided muscle complaints and joint pains 
at the ankle, knees, and shoulders are 
the result of an undiagnosed illness 
resulting from service in the Persian 
Gulf.  A complete rational for any 
opinion expressed should be included in 
the addendum.  If the examiner desires 
another examination it should be 
conducted.

3.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim. If any benefit sought is denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


